DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Line 2 reads, “... a stay to which a storage box is configured to be attached are attached…”. This is believed to be “... a stay to which a storage box is configured to be attached is attached…” for grammatical clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 4813583) in view of Nutto (US 5810230).
Claim 1;
Carpenter teaches a straddle-type vehicle (Fig. 2) comprising a vehicle body frame 24 to which a steering unit 54 that supports a front wheel in a steerable manner and a stay 28 to which a storage box 26 is configured to be attached are attached (Fig. 2), wherein the stay is provided with a mounting rack 28, the vehicle body frame is provided with a head tube 73, the steering unit includes a steering stem rotatably penetrating the head tube 54, and a pair of left and right front fork tubes 30 coupled to the steering stem and extending toward an axle of the front wheel 42, and the pair of left and right front fork tubes pivotally supports the axle of the front wheel 42, wherein the stay 28 is located on an outer side of the front fork tubes in the vehicle width direction (Fig. 6), and intersects with at least one of the steering stem (Fig. 6, 73) and the front fork tubes in a side view (Fig. 6, 59). Carpenter does not teach a stay-side locking portion configured to lock the storage box.
Nutto teaches a stay-side locking portion (Fig. 9, 52- rack portion considered to be locking member) configured to lock the storage box (Fig. 1 & 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the locking means of Nutto with the frame position of Carpenter to allow for attachment means that securely retain storage articles and provide quick disconnection. This would provide for the benefit of convenience to an operator for removing storage devices. (Nutto, Col. 2, Lines 19-24)
Claim 2;
Carpenter as modified teaches 15the steering unit includes a steering handle 54 provided at an upper end of the steering stem 73, and the stay 28 is disposed between the steering handle and the front wheel so as not to overlap the steering handle and the front wheel in a side view. (Fig. 2)
Claim 3;
Carpenter as modified teaches the stay-side locking portion is disposed in a position posterior to the axle of the front wheel (Fig. 2, 28 – frame considered to extend rearward axle).
Claim 4;
Carpenter as modified teaches 25the stay-side locking portion includes a first stay-side locking portion 56 and a second stay-side locking portion 28 disposed behind the first stay-side locking portion (Fig. 2), and the stay is provided with a connecting portion (Fig. 6, 28, 56 – central beam) that connects the first stay-side locking portion and the second stay-side locking portion.
Claim 5;
Carpenter as modified teaches the first stay-side locking portion is provided below the second stay-side locking portion in an upper-lower direction (Fig. 2, 28 – 28 considered to extend below 56).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 4813583) in view of Nutto (US 5810230) as applied to claim 1 above, and further in view of Pridmore (GB 204194).
Carpenter as modified teaches a retaining frame for storage devices. (Fig. 2). Carpenter does not teach the stay-side locking portion is configured with a recess, and the storage box includes a storage box-side locking portion having a protrusion and is attached to the stay in a detachable manner by locking the protrusion of the storage 5box-side locking portion to the recess of the stay-side locking portion.
Pridmore teaches a recess 10/12, and the storage box 3 includes a storage box-side locking portion 4/11 having a protrusion and is attached to the stay in a detachable manner by locking (-via mounting) the protrusion of the storage 5box-side locking portion to the recess of the stay-side locking portion. (Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the mounting means of Pridmore with the frame means of Carpenter to allow for a simple and rigid attachment means for storage devices. This would provide for the obvious benefit of reduced manufacturing costs and safety retaining a load. (Pridmore, Col. 1, Lines 15-21, 34-38)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of storage mounting systems of interest are cited on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611